Case 0:18-cv-62593-DPG Document 222 Entered on FLSD Docket 10/21/2019 Page 1 of 10



                                  UNITED STATES DISTRICT COURT
                              FOR THE SOUTHERN DISTRICT OF FLORIDA


   FEDERAL TRADE COMMISSION,

                    Plaintiff,                            Case No.: 18-cv-62593-DPG

           vs.

   SIMPLE HEALTH PLANS LLC, a Florida limited
   liability company, et al.,

                    Defendants.


                            PLAINTIFF’S REPLY IN SUPPORT OF ITS
                          MOTION FOR LEAVE TO AMEND COMPLAINT

           The Federal Trade Commission (“FTC”) has timely sought leave to amend its Complaint

   to add an individual defendant 1 and an additional statutory basis for the FTC to obtain monetary

   relief, one that Defendant Steven Dorfman (“Dorfman”) has acknowledged multiple times on the

   record would apply in this case. The proposed Amended Complaint adds no new factual

   allegations or complaint counts against Dorfman, and simply pleads “relief in the alternative,” as

   plainly allowed by Federal Rule of Civil Procedure 8(a)(3). Merits discovery has only just begun

   and trial is over a year away. Federal Rule of Civil Procedure 15(a)(2) requires that leave to

   amend be given “freely” when “justice so demands.” Allowing the FTC’s timely amendment to

   add an additional basis to obtain monetary relief on behalf of consumer victims is plainly within

   the interest of justice.

           Dorfman’s “Limited Response” (DE 217) in opposition to the FTC’s Motion (DE 213)

   fails to present any basis to rebut Rule 15(a)(2)’s liberal standard. Dorfman argues that the FTC

   1
    Dorfman’s response does not address the FTC’s request for leave to add Candida Girouard, his
   advisor and Simple Health’s Chief Compliance Officer, and he has waived any argument he
   might make in opposition to that amendment.
                                                    1
Case 0:18-cv-62593-DPG Document 222 Entered on FLSD Docket 10/21/2019 Page 2 of 10



   has unduly delayed its amendment of the Complaint and that he will suffer undue prejudice if the

   amendment is allowed. Those arguments fall flat. There is no undue delay, as Dorfman agreed

   to the deadline for seeking to amend the complaint, discovery does not conclude until May 2020,

   and trial is over a year away. The only purported prejudice Dorfman claims is that he has spent

   months repeatedly making the same unsuccessful argument that Section 13(b) of the FTC Act

   does not authorize the FTC to obtain monetary relief despite decades of Eleventh Circuit law

   holding that it does. Any resources Dorfman spent on his unsuccessful arguments are a result of

   his own litigation strategy and do not rise to the level of “prejudice” relevant to a Rule 15(a)

   motion to amend. The Court should grant the FTC leave to amend its Complaint.

   I.     Argument

          A. The FTC is Permitted to Plead Alternative Bases of Relief

          The FTC has alleged that Defendants violated both Section 5(a) of the FTC Act and the

   Telemarketing Sales Rule, 16 C.F.R. Part 310 (“TSR”). The Eleventh Circuit has explicitly held

   that where liability is established for “violation[s] of [both] section 5(a) and the TSR, the FTC

   [is] entitled to seek relief under both section 13(b), 15 U.S.C. § 53(b), and section 19(b), 15

   U.S.C. § 57b, of the FTC Act.” FTC v. Washington Data Res., Inc., 704 F.3d 1323, 1326 (11th

   Cir. 2013). While Dorfman disagrees with the Eleventh Circuit regarding the availability of

   equitable monetary relief pursuant to Section 13(b), he has repeatedly acknowledged its

   availability pursuant to Section 19. 2 In spite of his acknowledgment that Section 19 is available

   to the FTC as a means to obtain equitable monetary relief in this action, Dorfman now objects to


   2
    See, e.g., DE 79 at 7, 15-17 (“Section 19b allows the FTC to collect monetary judgments” and
   “Section 19b provides the FTC the arsenal it subsequently needs to seek financial relief, to
   punish recalcitrant actors, and to remediate past violations”); DE 134 at 8-10 (same); DE 157 at
   2 (The FTC is authorized, under Section 19b, to seek “more robust remedies, such as
   disgorgement, restitution, rescission, and reformation”).

                                                     2
Case 0:18-cv-62593-DPG Document 222 Entered on FLSD Docket 10/21/2019 Page 3 of 10



   the FTC pleading Section 19 as an alternative or additional basis of relief. Even if Eleventh

   Circuit law were not crystal clear on this issue, Federal Rule of Civil Procedure 8 plainly allows

   pleading in the alternative, which is precisely what the FTC seeks to do. 3

          The FTC is still pursuing its claims and seeking equitable relief pursuant to Section 13(b)

   of the FTC Act. By seeking to add an alternative or additional basis for relief, the FTC has not,

   as Dorfman argues, conceded that his repeated arguments against the availability of such

   monetary relief under Section 13(b) are correct. This is obvious from even a cursory reading of

   the Proposed Amended Complaint (DE 213-1). One is not supplanting the other, and the FTC is

   entitled to seek relief on all bases available to it. Here, that means pursuing relief under both

   Sections 13(b) and 19, and allowing the FTC to allege the applicable statutory bases to obtain

   monetary relief on behalf of consumer victims is squarely in the interest of justice. This is

   particularly true given the liberal standards for granting leave to amend a pleading. Fed. R. Civ.

   P. 15(a)(2) (“The court should freely give leave [to amend] when justice so requires.”); see also

   In re Engle Cases, 767 F.3d 1082, 1108 (11th Cir. 2014) (The “thrust of Rule 15(a) is to allow

   parties to have their claims heard on the merits,” and district courts “should liberally grant leave

   to amend . . . .”) (citation and internal quotes omitted); Bowers v. U.S. Parole Comm’n, Warden,

   760 F.3d 1177, 1185 (11th Cir. 2014) (A district court has “limited discretion in denying leave to

   amend, and should grant a motion to amend unless there are substantial reasons to deny it.”)

   (citation and internal quotes omitted).




   3
    “A pleading that states a claim for relief must contain: . . . a demand for the relief sought, which
   may include relief in the alternative or different types of relief.” Fed. R. Civ. P. 8(a) (emphasis
   added).
                                                     3
Case 0:18-cv-62593-DPG Document 222 Entered on FLSD Docket 10/21/2019 Page 4 of 10



          B. Dorfman Will Not Suffer Prejudice With The Addition Of Section 19 As An
             Alternative Basis For Relief

          Dorfman’s main argument in his opposition is that the FTC unduly delayed filing and that

   he will suffer “substantial prejudice” if the Court allows the FTC’s amendment. As the party

   opposing the Rule 15(a) amendment, Dorfman has the burden to show that he would suffer

   undue prejudice as a result of the amendment. See, e.g, Allstate Ins. Co. v. Regions Bank, Civil

   Action No. 14-0067-WS-C, 2014 WL 4162264, at *6 (S.D. Ala. Aug. 19, 2014); see also

   Uzoukwu v. Metropolitan Washington Council of Gov’ts, 983 F.Supp.2d 67, 83 (D.D.C. 2013)

   (“The non-movant generally carries the burden of persuading the court to deny the [Rule 15(a)]

   motion.”); Air Products and Chemicals, Inc. v. Eaton Metal Products Co., 256 F.Supp.2d 329,

   332 (E.D. Pa. 2003) (same). To satisfy his burden, Dorfman must “demonstrate that [his] ability

   to present [his] case would be seriously impaired were the amendment allowed.” Allstate Ins.,

   2014 WL 4162264, at *6 (citation omitted); see also Henderson v. U.S. Fidelity and Guaranty

   Co., 620 F.2d 530, 534 (5th Cir. 1980) (opposing party must show “the amendment or delay

   inhibited [the party’s] ability to defend”); Midcities Metro. Dist. No. 1 v. U.S. Bank Nat’l Assoc.,

   44 F. Supp. 3d 1062, 1067 (D. Colo. 2014) (“Under Fed. R. Civ. P. 15(a), undue prejudice means

   undue difficulty in prosecuting or defending a lawsuit as a result of a change of tactics or

   theories on the part of the plaintiff.”); Shea v. Clinton, 288 F.R.D. 1, 7 (D.D.C. 2012) (“[T]he

   non-movant must show unfairness in procedure or timing preventing the non-movant from

   properly responding.”). Here, Dorfman has failed to articulate any prejudice to him that would

   result from the FTC’s amendment.

          Significantly, the parties agreed to, and the Court entered, a scheduling order that allowed

   the parties until September 30, 2019 to file motions to amend the pleadings. (DEs 185 and 191).

   The FTC filed its Motion for Leave to Amend on that date. Although this case has been pending

                                                    4
Case 0:18-cv-62593-DPG Document 222 Entered on FLSD Docket 10/21/2019 Page 5 of 10



   for almost a year, the litigation has barely progressed. Merits discovery is just underway and

   continues until May 2020, leaving Dorfman ample time to obtain discovery relating to the

   Amended Complaint. Any trial in this matter will not occur for more than a year.

          Moreover, the bulk of Dorfman’s complaints appear to be about the past expenditure of

   resources in his improbable quest to persuade the Court to ignore binding Eleventh Circuit

   precedent, and the Eleventh Circuit to convene en banc and overrule its precedent. This is not

   prejudice resulting from the FTC’s addition of Section 19. Dorfman mentions “redundant

   litigation that would result from allowing the amendment” but does not explain or describe what

   that litigation would be. It has been Dorfman’s own decision to focus on one single legal issue

   in this litigation, to the near exclusion of all others. Dorfman’s one-track defense to this matter

   has included countless motions making the same arguments about Section 13(b), one premature

   appeal that was quickly dismissed, and two others that remain pending. The only redundancy

   that exists has been caused by his own litigation choices, which the FTC could not have

   predicted and for which the FTC should not be penalized.

          In addition, Dorfman’s past expenditure of resources simply is not the type of “prejudice”

   contemplated by the courts when considering whether to allow an amendment. Rather, courts

   consider whether the amendment would cause prejudice to the party’s ability to defend going

   forward, and they routinely find that the interest of justice favors allowing amendments at this

   early stage in the litigation. See, e.g., Boykin v. Home Choice of Alabama, Inc., No. CV 18-

   1281-WS-MU, 2019 WL 2571249, at *3-4 (S.D. Ala. June 20, 2019) (finding “no conceivable

   prejudice” where the leave was sought “well before the close of discovery, well before the filing

   of dispositive motions, and well before the scheduling order deadline”); Koeppel v. Dist. Bd. Of

   Trustees of Valencia Coll., Fla, No. 6:15 cv-1800 Orl-40DAB, 2016 WL, 11455982, at *2 (M.D.



                                                     5
Case 0:18-cv-62593-DPG Document 222 Entered on FLSD Docket 10/21/2019 Page 6 of 10



   Fla. Sept. 16, 2016) (motion for leave to amend filed “within the timeline set by the Court” in its

   scheduling order was “timely made”); Buja v. Novation Capital, LLC, No. 15-81002-CIV, 2016

   WL 11501766, at *1-2 (S.D. Fla. Aug. 23, 2016) (no prejudice or undue delay when motion for

   leave to amend filed prior to scheduling order deadline, with seven months of discovery

   remaining and nine months prior to dispositive motions); Santana v. RCSH Operations, LLC,

   No. 10-61376-CIV, 2011 WL 13214109, at *2 (S.D. Fla Feb. 18, 2011) (finding no bad faith,

   dilatory motives, or prejudice where discovery still ongoing, trial date not yet set, and no

   summary judgment motions filed); Spottswood v. Stewart Title Guar. Co., Civil Action No. 10-

   0109-WS-B, 2010 WL 2595092, *2 (S.D. Ala. June 23, 2010) (no undue delay where scheduling

   order deadline had not expired, months of discovery remained, and litigation was far nearer its

   inception than its conclusion).

            The FTC is not blindsiding Dorfman with a last minute addition of an obscure statutory

   provision. Dorfman is well aware of this authority and has conceded multiple times to the Court

   that the FTC can obtain monetary relief under Section 19. 4 In addition, the second count of the

   FTC’s Complaint clearly states a claim for a violation of the TSR. The invocation of Section 19,

   which applies to claims brought for violations of rules such as the TSR, as a basis of relief

   alongside Section 13(b) is entirely appropriate and unsurprising. 5

            Dorfman also appears to be arguing that he will be prejudiced going forward if the FTC is

   permitted to amend, but it is even harder to contemplate what prejudice arises out of the FTC’s


   4
       See supra note 2.
   5
    Moreover, the FTC’s original Complaint alleges Section 6(b) of the Telemarketing Act, 15
   U.S.C. §6105(b) as authority for the Court to grant relief for Dorfman’s violations of the
   Telemarketing Sales Rule. (DE 1 at ¶ 68). Section 6(b) of the Telemarketing Act authorizes the
   FTC to obtain all remedies available under the FTC Act for such rule violations, 15 U.S.C. §
   6105(b), which of course would include Section 19 of the FTC Act.


                                                    6
Case 0:18-cv-62593-DPG Document 222 Entered on FLSD Docket 10/21/2019 Page 7 of 10



   proper pleading of an available form of relief and Dorfman’s having to respond to it. “[T]he

   expenditure of some additional time, effort, or money do not constitute undue prejudice.”

   Allstate Ins., 2014 WL 4162264, at *6 (citations omitted); see also Queen Virgin Remy Co.

   McKinley v. Thomason, No. 1:15-CV-1638-SCJ, 2016 WL 4267801, at *1 (N.D. Ga. Apr. 15,

   2016) (“While Defendant may suffer prejudice in having to defend against additional claims, this

   is not the undue prejudice contemplated by Rule 15); United States v. 34 Luxury Vehicles, No.

   2:13-CV-793-FTM-38CM, 2014 WL 12618181, at *2 (M.D. Fla. Aug. 20, 2014) (that “the

   additional legal theory will cause this case to be more difficult to litigate and defend does not

   demonstrate undue prejudice”); United States ex rel. Westrick v. Second Chance Body Armor,

   Inc., 301 F.R.D. 5, 9 (D.D.C. Dec. 30, 2013) (“[A]n amendment is not automatically deemed

   prejudicial if it causes the non-movant to expend additional resources” because “[a]ny

   amendment will require some expenditure of resources on the part of the non-moving party.”);

   Synthes, Inc. v. Marotta, 281 F.R.D. 217, 228 (E.D. Pa. Mar. 6, 2012) ( “[T]he need for

   additional discovery due to amendment does not, without more, prejudice the non-moving

   party.”).

           On the flipside, allowing the FTC to pursue monetary relief on behalf of the thousands of

   victims of Defendants’ scheme under an applicable statutory provision is precisely what the

   interests of justice require. Indeed, Federal Rule of Civil Procedure 54 even contemplates that a

   “final judgment should grant the relief to which each party is entitled, even if the party has not

   demanded that relief in its pleadings.” The Federal Rules clearly favor allowing parties to pursue

   and receive all forms of relief to which the law entitles them, as does the Eleventh Circuit. See

   Carter v. Diamondback Golf Club, Inc., 222 F. App'x 929, 932 (11th Cir. 2007) (courts should

   not deny relief “merely because [the party] failed to specifically request such relief in his



                                                     7
Case 0:18-cv-62593-DPG Document 222 Entered on FLSD Docket 10/21/2019 Page 8 of 10



   complaint” and “Rule 54 requires the district court to grant the relief to which each plaintiff is

   entitled, even if that relief is not requested in the complaint.”). If the Court were to deny the

   FTC the ability to amend the Complaint at this early stage in the litigation, it is Defendants’ tens

   of thousands of consumer victims who would be gravely prejudiced. The interests of these

   victims in receiving statutorily authorized relief far outweighs any “prejudice” Dorfman may

   suffer from having to respond to an amendment that he essentially foresaw and conceded is

   legally sound.

           C. The FTC’s Amendment to Add Section 19 to the Complaint Is Not Futile

           The FTC’s proposed amendment to its Complaint is not futile, as Dorfman argues. First,

   as discussed above, Dorfman himself has acknowledged multiple times to this Court that Section

   19 allows the FTC to seek equitable monetary relief. Second, the Court has already rejected

   Dorfman’s arguments in his Motion to Dismiss and found that the FTC’s original Complaint

   states a claim for relief. (DE 182). Third, the Court found in granting the Preliminary

   Injunction that the FTC is likely to succeed on the merits of all of its claims, including that

   Dorfman is individually liable. (DE 139 at 15-21). In his opposition, Dorfman ignores the

   Court’s prior rulings and attempts to reincorporate his Motion to Dismiss arguments, arguing that

   “the original Complaint should have been dismissed.” He cannot simply disregard a prior ruling

   from the Court because it was unfavorable to him. None of the underlying allegations of the

   Complaint, as they pertain to Dorfman, will be changed by the proposed amendment, and the

   FTC’s addition of an alternative basis for relief is not futile.




                                                      8
Case 0:18-cv-62593-DPG Document 222 Entered on FLSD Docket 10/21/2019 Page 9 of 10



          D.      No Hearing is Required

          Dorfman also requests an hour-long hearing on this routine motion. No hearing is

   necessary to resolve this straightforward issue. The Court should grant the FTC’s timely Motion

   for Leave to Amend Its Complaint. It is in the interest of justice to do so.


   II.    Conclusion

          For the foregoing reasons, the FTC respectfully requests that the Court grant the FTC

   leave to file the Amended Complaint.

   Dated: October 21, 2019               Respectfully submitted,


                                         ALDEN F. ABBOTT
                                         General Counsel

                                         /s/ Joannie Wei
                                         ELIZABETH C. SCOTT, Special Bar No. A5501502
                                         escott@ftc.gov; (312) 960-5609
                                         JAMES H. DAVIS, Special Bar No. A5502004
                                         jdavis@ftc.gov; (312) 960-5611
                                         JOANNIE WEI, Special Bar No. A5502492
                                         jwei@ftc.gov; (312) 960- 5607

                                         Federal Trade Commission
                                         230 S. Dearborn Street, Suite 3030
                                         Chicago, Illinois 60604
                                         Telephone: (312) 960-5634
                                         Attorneys for Plaintiff
                                         FEDERAL TRADE COMMISSION




                                                    9
Case 0:18-cv-62593-DPG Document 222 Entered on FLSD Docket 10/21/2019 Page 10 of 10



                                   CERTIFICATE OF SERVICE


   I HEREBY CERTIFY that a true and correct copy of the foregoing was served on this October
   21, 2019, by the Notice of Electronic Filing, and was electronically filed with the Court via the
   CM/ECF system, which generates a notice of filing to all counsel of record.

                                                       /s/ Joannie Wei
                                                       JOANNIE WEI, Special Bar No. A5502492




                                                  10
